Opinión concurrente emitida por el
Juez Asociado Señor Fuster Berlingeri.
Debido a la gran importancia social que tiene la protec-ción de los derechos de los inquilinos bajo el vigente régi-men de la Ley de Alquileres Razonables, considero menes-ter expresar las razones por las cuales concurro con el resultado al que llega la mayoría del Tribunal en este caso. Soy de los que estiman que la continuada vigencia de la Ley de Alquileres Razonables se justifica por la gran nece-sidad, que todavía existe en el país, de vivienda de costo *886moderado para las miles de personas de recursos limitados que no pueden comprar residencias propias. En defensa de los derechos e intereses de estas personas, debe quedar claro que la Ley de Alquileres Razonables aún los ampara.
En el caso de marras, la dueña de la propiedad en cues-tión no tenía derecho a retirarla del mercado de alquileres si no era para darle uso residencial personalmente. Es por esta razón que no procedía el desahucio solicitado y por la cual debemos confirmar el dictamen recurrido.
El Art. 12-A(5) de la Ley de Alquileres Razonables, 17 L.RR.A. see. 193(5), clara y expresamente permite que un propietario retire una vivienda del mercado de alquileres sólo si es “para uso personal y ocupación inmediata como sitio de residencia”. (Enfasis suplido.) En numerosas oca-siones hemos sostenido el mandato de ley de que el derecho a retirar la vivienda del mercado está sujeta a la condición esencial de que dicha acción responda “[a]l único propósito ... de obtener el local arrendado para su uso propio ...”. Valentín v. Figueroa, 79 D.P.R. 444, 452 (1956). Véanse: Rodríguez Rodríguez v. Tribunal Superior, 100 D.P.R. 421 (1972); Colón Vélez v. Lebrón, 97 D.P.R. 154 (1969). En Méndez v. Tribl. de Distrito, 72 D.P.R. 544 (1951), incluso resolvimos que no procedía el desahucio ni siquiera cuando el dueño de la vivienda deseaba retirarla del mercado de alquileres para que el local fuese ocupado por un hijo del dueño.
La aludida disposición legal, según la hemos interpre-tado, responde al fundamental interés público de aliviar la escasez de locales de vivienda de costo moderado. Colón Vélez v. Lebrón, supra. Encarna la política social que busca proveer locales de vivienda a familias de escasos recursos a base de alquileres razonables. Pérez Mercado v. Peñagarícano, Admor., 93 D.P.R. 738 (1966). Es precisamente en consecución de esta fundamental finalidad que se restringe el derecho del arrendador a deshauciar a su inquilino, li-*887mitándolo a retirar la vivienda del mercado de alquileres únicamente cuando el arrendador la necesita para uso re-sidencial propio. Si el arrendador estuviese libre para reti-rar la vivienda del mercado por cualquier razón, aunque no vaya a darle uso personal, la médula del entramado sobre alquileres razonables desaparecería. Ello tendría un efecto devastador sobre el régimen de alquileres razonables que hasta hoy la Asamblea Legislativa ha mantenido en pie como parte de la legislación social fundamental del país, cuya constitucionalidad hemos sostenido reiteradamente.
No tenía, pues, la recurrente derecho al desahucio y, por ende, tampoco tenía derecho a la vista solicitada para de-terminar buena fe. Procedía desestimar la demanda de desahucio como lo hizo el foro de instancia.
- O -